—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based on permanent neglect, the father appeals from an order of disposition of the Family Court, Kings County (Greenbaum, J.), entered March 21, 1996, which, after a hearing, terminated his parental rights.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, he failed to apprise the respondent agency of his whereabouts for a period of over two years, far exceeding the six-month statutory period. Therefore, the agency was excused from demonstrating that it exercised diligent efforts to strengthen the parental relationship (see, Social Services Law § 384-b [7] [e] [i]; Matter of Valencia Ka-
tina H., 119 AD2d 821).
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.